Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This reissue application was filed after September 16, 2012; therefore, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.75, and 3.73 are to the current provisions enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,245,141 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


35 U.S.C. 251
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
 “Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error” (MPEP 1414(II)(C)).
The error statement does not include any reference to any specific claim having the specific claim language wherein lies the error.
Claims 21-40 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.

Claim Rejections - 35 USC § 251
Recapture
Claims 21-40 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim 

MPEP 1412.02 establishes a three-step test for recapture.  The three-step process is as follows:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

New claims 21-40 are broader than original patent claims 1-20. Independent claims 21, 34 and 35 do not require, e.g., “wherein winding of the at least one elongated anchoring member from the deployed condition to the rolled up condition is with a winding trajectory having an angular extent between 180°and 900°.”
Therefore, step 1 of the three-step test is met for claims 21-40.  

The step of determining whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution includes two sub-steps.  The first sub-step is to determine whether the applicant surrendered any subject matter in the prosecution of the original application.  MPEP 1412.02 defines surrendered subject matter as a claim limitation that was originally relied upon by applicant in the original prosecution to make the claims allowable over the art.  
MPEP 1412.02(I)(B)(1)(A) states “[w]ith respect to whether applicant surrendered any subject matter, it is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).  As pointed out by the court, ‘[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made.’ Id.”
During the prosecution of the Ghione ‘141 patent, the examiner rejected (under 35 USC 102) claims 18-25, 28-32 and 34 in a non-final Office action mailed 7/13/18.  The Applicant responded on 10/15/18 with amendments and remarks.  Specifically, the Applicant amended independent claim 18 to add limitations from dependent claim 27, added new independent claim 35 which included limitations from dependent claim 26, and added new independent claim 38 which included limitations from dependent claims 31 and 33.  Therefore, the newly presented independent claims 21, 34 and 35 must include the limitations:
, “wherein winding of the at least one elongated anchoring member from the deployed condition to the rolled up condition is with a winding trajectory having an angular extent between 180°and 900°” (ref. claim 27);
“wherein winding of the at least one elongated anchoring member from the deployed condition to the rolled up condition is with a winding trajectory having an angular extent in excess of 360°” (ref. claim 26); and/or
“wherein the at least one anchoring member is tubular with a longitudinal cavity and the at least one constraint member includes a wire member for insertion into the longitudinal cavity of the at least one anchoring member to maintain the at least one anchoring member in the deployed condition, the wire member extractable from the longitudinal cavity of the at least one anchoring member to permit winding thereof to the rolled up condition” (ref. claim 33).

New independent claims 21, 34 and 35 fail to recite any of the limitations added to the claims of the Ghione ‘141 patent to make them allowable.     


The second sub-step is to determine whether any of the broadening of the reissue claims is in the area of the surrendered subject matter. The examiner must analyze all of the broadening aspects of the reissue claims to determine if any of the omitted/broadened limitation(s) are directed to limitations relied upon by applicant in the original application to make the claims allowable over the art.   
Claims 21-40 are being broadened to omit the surrendered subject matter.
Therefore, step 2 of the three-part test is met.
MPEP 1412.02(I)(B)(1)(B) states “[w]ith respect to the “second step” in the recapture analysis, it is to be noted that if the reissue claim(s), are broadened with respect to the previously surrendered subject matter, then recapture will be present regardless of other unrelated narrowing limitations. In the decision of In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated:
[T]he recapture rule is violated when a limitation added during prosecution is eliminated entirely, even if other narrowing limitations are added to the claim. If the added limitation is modified but not eliminated, the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured. Id. at 1361.”
Therefore, the third step of the analysis does not need to be performed for claims 21-40.
Therefore, claims 21-40 improperly recapture surrendered subject matter.




Original Patent
     The following is a quotation of the first paragraph of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. 

 	MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent. MPEP 1412.01 further provides guidelines for determining whether the reissue claims are "for the invention disclosed in the original patent" as:
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; and 
(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application. 

The presence of some disclosure (description and enablement) in the original patent should evidence that applicant intended to claim or that applicant considered the material now claimed to be his or her invention.

Further, the Federal Circuit addressed the “original patent” requirement of 35 USC 251 in Antares Pharma, Inc. v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d Antares, the reissue claims covered embodiments of injection devices (not restricted to jet-injection devices) which the Applicant admitted was a different invention from what was originally claimed. Antares, 771 F.3d at 1356. The Federal Circuit adopted the Supreme Court's explanation of the “same invention” requirement as “if the original patent specification fully describes the claimed inventions, but not if the broader claims ‘are [] merely suggested or indicated in the original specification.’”  Antares, 771 F.3d. at 1359.  The Federal Circuit further stated that although wording in 35 USC 251 was changed from “same invention” to “original patent” no change in substance was intended. Antares, 771 F.3d. at 1360.
The court writes:
The original specification here does not adequately disclose the later-claimed safety features to meet the Industrial Chemicals standard. The specification discussed only one invention: a particular class of jet injectors. . . . Although safety features were mentioned in the specification, they were never described separately from the jet injector, nor were the particular combinations of safety features claimed on reissue ever disclosed in the specification. Rather, the safety features were serially mentioned as part of the broader conversation: how to build the patented jet injection device.  . . . Nowhere does the specification disclose, in an explicit and unequivocal manner, the particular combinations of safety features claimed on reissue, separate from the jet injection invention. This does not meet the original patent requirement under § 251.
Here, the original Ghione ‘141 patent disclosed an implant device (and implantation kit) in seventeen embodiments, wherein all embodiments include elongated anchoring member(s) that have a substantially linear “deployed condition” and a final collapsed “rolled up condition,” and wherein the angular extent of the “rolled up condition” is between 180° and 900° -- 
 Col. 10, lines 32-36 of Ghione ‘141 -- “In one or more embodiments, the winding trajectory of the anchoring member 10 from the deployed condition to the rolled up condition 
Neither the written description nor the drawings disclose an implant device having elongated anchoring member(s) wherein the winding trajectory of the anchoring member(s) from the deployed condition to the rolled up condition is less than 180°.  Therefore, the claim 21 and 35 recitations of “(each of) the elongated anchor members (has) have a generally hook shape” cannot be interpreted more broadly than the “generally hook shape” being a curvature of less than 180°.  Fig. 11B depicts a transient stage between the deployed condition of Fig. 11A to the rolled up condition of Fig. 11E (see col. 9, lines 36-41).
Per the decision in Antares, “Industrial Chemicals made clear that, for § 251, ‘it is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification.’ 315 U.S. at 676.  Rather, the specification must clearly and unequivocally disclose the newly claimed invention as a separate invention.”
As discussed above, the Ghione ‘141 patent discloses an implant device in seventeen  embodiments, wherein all embodiments include elongated anchoring member(s) that have a substantially linear “deployed condition” and a final collapsed “rolled up condition,” and wherein the angular extent of the “rolled up condition” is between 180° and 900°
 Since the Ghione ‘141 patent fails to disclose or suggest implant device(s) having elongated anchoring member(s) wherein the winding trajectory of the anchoring member(s) from the deployed condition to the rolled up condition is less than 180°, the Ghione ‘141 patent does not “clearly and unequivocally” disclose the newly claimed, broader embodiment(s) having  “generally hook shape” anchoring members, with curvatures of less than 180°, as a separate invention(s).    
Therefore, claims 21-40 do not satisfy the “original patent” requirement.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 25, 28, 33, 38 and 39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 23, the terms “collapsed configuration” and “expanded configuration” (emphasis added) appear to have been used incorrectly.  Correctly, the implant has an “expanded configuration” for delivery and a “collapsed configuration” for contacting the valve annulus.
With respect to claims 25, 28, 38 and 39, the limitation “the rolled up portion” lacks antecedent basis.
With respect to claim 33, the recitation “each of the anchoring members returns to the expanded condition by shape memory effect” (emphasis added) appears incorrect.  Correctly, each the anchoring members returns to the collapsed condition by shape memory effect.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-29, 32-37, 39 and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pat. No. 9,186,249 to Rolando et al (“Rolando ‘249”), of record.
Rolando ‘249 discloses an implant device and kit having all the limitations as recited in claims 21-25, 27, 28, 32-36, 39 and 40, including:
With respect to claims 21-25, 35, 36 and 39, Figs. 23-27 and col. 1, lines 36-53 of Rolando ‘249 disclose an implantable heart valve 1 (e.g. mitral valve) with a plurality of  elongated, hook shaped anchoring members 10 with proximal portions 10a and rolled up portions 10c, wherein the anchoring members have an expanded condition (Fig. 24) for insertion to the implant site, and a collapsed condition (Figs. 25-27) upon implantation;  
With respect to claim 26, col. 7, lines 8-12 of Rolando ‘249 discloses, “In various embodiments, the anchoring members 10 may be attached  to the armature 2 by being produced as a single piece (e.g. same material) with the armature 2…”;
With respect to claim 27, col. 7, lines 13-14 of Rolando ‘249 discloses, “In various embodiments, the anchoring members 10 may be attached to the armature 2 as independent elements”;
With respect to claim 28, rolled up portion 10c extends between 90° and 900°;
With respect to claims 29 and 37, Figs. 16-18, 20 and 21 show embodiments of rolled up portions 10c extending between 180° and 360°;
With respect to claims 32, 33 and 40, the anchoring members include shape memory material.  See Rolando ‘249, col. 13, lines 30-35; and
With respect to claim 34, Figs. 23-26 of Rolando ‘249 disclose constraint member S.

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.  

Claims 21-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pat. App. Pub. US 2014/0277423 A1 to Alkhatib et al. (“Alkhatib ‘423”).
Alkhatib ‘423 discloses an implant device and kit having all the limitations as recited in claims 21-40, including:
With respect to claims 21, 23, 24, 35, 36  Fig. 3B and para. 0037-0038 Alkhatib ‘423 disclose an implantable heart valve 300 (e.g. mitral valve, para. 0027) with a plurality of  elongated, hook shaped anchoring members 320 with proximal portions 325 and rolled up portions, wherein the anchoring members have an expanded condition (Fig. 3A) for insertion to the implant site, and an elastically biased collapsed condition (Fig. 3B and para. 0043) upon implantation;
With respect to claim 22, para. 0027 discloses mitral valve;
With respect to claims 25 and 39, Figs. 8A-8C and para. 0055 disclose the rolled up sealing rings 850 disposed in various locations within a native valve annulus adjacent native 
With respect to claims 26 and 27, para. 0038 discloses alternatively integrally formed and structurally distinct anchoring members 320;
With respect to claims 28-31, 37 and 38, Fig. 3B discloses the spiral-shaped rolled up portion 320 extending in a winding trajectory having an angular extent in excess of 360°;
With respect to claims 32, 33 and 40, see paras. 0038 and 0043 for disclosure of elastic/shape memory material; and
With respect to claim 34, para. 0044 discloses “constraint member” sheath 410.  
 
Additional Relevant References
1) EP 2526899 B1, Repositionable Heart Valve.  See particularly Figs. 100A-100E and para. 0235.  Previously of record.
2) U.S. Pat. App. Pub. US 2013/0190861 A1, Prosthetic Valve for Replacing Mitral Valve.  See particularly Figs.44-45 and 63-70.  Previously not of record.




Amendments in Reissue Proceedings
Applicant is notified that any subsequent amendment to the specification, claims and/or drawing must comply with 37 CFR 1.173(b). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David O Reip whose telephone number is (571)272-4702.  The examiner can normally be reached on Mon-Fri 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID O REIP/Primary Examiner, Art Unit 3993         
                                                                                                                                                                                               
Conferees: /ple/ /E.D.L/                           SPRS, Art Unit 3993